DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendment filed March 10, 2022.
The previous claim objections are withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Babaei does not disclose the BWP inactivity timer corresponds to at least two active BWPs, and therefore does not disclose “the second information indicates that the at least two active BWPs correspond to at least one first timer” (pages 11-13, Remarks).
Examiner respectfully disagrees.  Babaei at para. 0308 discloses “receive one or more messages” which reads on “the second information.”  Babaei at para. 0308 discloses “the one or more messages may comprise a BWP inactivity timer value for a BWP inactivity timer and/or one or more initially active BWPs.” The BWP inactivity timer reads on “at least one first timer” and “one or more initially active BWPs” reads on at least two active BWPs.  As the timer and BWPs are all part of the received message(s), they correspond to one another.

Examiner respectfully disagrees.  Babaei at para. 0308 discloses “receive one or more messages” which reads on “the first information.”  Babaei at para. 0308 discloses “the one or more messages may comprise a BWP inactivity timer value for a BWP inactivity timer and/or one or more initially active BWPs and/or one or more default BWPs.”  The “one or more initially active BWPs” reads on at least two active BWPs and the one or more default BWPs reads on at least one default bandwidth part (BWP).  As the active BWP(s) and default BWP(s) are all part of the received message(s), they correspond to one another.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-6, 61-66 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/094781 A2 to BABAEI et el. (“Babaei”) [Note that for the purposes of Examination, Examiner cites to equivalent EP 3571803 B1 which has been provided by Applicant].
As to claims 1-6, see similar rejection to claims 61-66, respectively.
As to claim 61, Babaei discloses a terminal (fig. 4, wireless device 406), comprising: a receiver (fig. 4, communication interface 407); and a processor, wherein the receiver is connected to the processor (fig. 4, processor 408 is connected to communication interface 407); the receiver is configured to receive a first information and a second information from a network device (fig. 4, base station 401; para. 0308, the wireless device may receive one or more messages), wherein the first information indicates that at least one default bandwidth part (BWP) (para. 0308, one or more default BWPs) corresponds to at least two active BWPs (para. 0308, one or more initially active BWPs, para. 0307, enhance the legacy processes for wideband operation via multiple active bandwidth parts; The “one or more initially active BWPs” reads on at least two active BWPs and the one or more default BWPs reads on at least one default bandwidth part (BWP).  As the active BWP(s) and default BWP(s) are all part of the received message(s), they correspond to one another.), the second information indicates that the at least two active BWPs correspond to at least one first timer (para. 0308, a BWP inactivity timer value for a BWP inactivity timer; As the timer and BWPs are all part of the received message(s), they correspond to one another), and the at least one first timer is useable by the terminal to perform deactivation processing on at 

As to claim 62, Babaei further discloses the terminal according to claim 61, wherein the first information indicates that one default BWP corresponds to the at least two active BWPs (para. 0308, one or more initially active BWPs, para. 0307, enhance the legacy processes for wideband operation via multiple active bandwidth parts), and the second information indicates that each of the active BWPs corresponds to a single first timer (para. 0308, a BWP inactivity timer value for a BWP inactivity timer); and the processor configured to perform deactivation processing on the at least one of the at least two active BWPs, and activation processing on the BWP in the at least one default BWP (para. 0288, 0348, deactivate BWP, switch to default BWP, using BWP inactivity timer, established from one or more messages) comprises the processor being further configured to: perform, based on the first information and the second information, deactivation processing on an active BWP of the active BWPs correspond to the single 
As to claim 63, Babaei further discloses the terminal according to claim 61, wherein the first information indicates that each of the at least two default BWPs corresponds to the at least two active BWPs (para. 0308, one or more default BWPs, one or more initially active BWPs, para. 0307, enhance the legacy processes for wideband operation via multiple active bandwidth parts), and the second information indicates that each of the active BWPs corresponds to a single first timer (para. 0308, a BWP inactivity timer value for a BWP inactivity timer); and the processor configured to perform deactivation processing on the at least one of the at least two active BWPs, and activation processing on the BWP in the at least one default BWP comprises the processor being further configured to: for at least two active BWPs correspond to one of the default BWPs, perform, based on the first information and the second information, deactivation processing on an active BWP of the active BWPs correspond to the single 
As to claim 64, Babaei further discloses the terminal according to claim 62, wherein the processor is further configured to: perform deactivation processing on the active BWP of the active BWPs correspond to the single first timer that expires, and activation processing on the one default BWP correspond to the at least two active BWPs in response to the active BWP of the active BWPs correspond to the single first timer that expires is a last active BWP of the active BWPs (para. 0288, 0348, deactivate BWP, switch to default BWP, using BWP inactivity timer, established from one or more messages; Note: the timer may be interpreted as a “first timer”; also para. 0231 discloses independent timers for DL BWP and UL BWP and only one timer is reset/expires, in this case the expired timer is a “first timer”; the BWP that switches is “last active” as it the last BWP to be active before switching); or perform deactivation processing on the active BWP of the active BWPs correspond to the single first timer 

As to claim 65, Babaei further discloses the terminal according to claim 62, wherein the processor is further configured to: perform deactivation processing on the active BWP of the active BWPs correspond to the single first timer that expires in response to the active BWP of the active BWPs correspond to the single first timer that expires and fails to be a last active BWP of the active BWPs (para. 0288, 0348, deactivate BWP, switch to default BWP, using BWP inactivity timer, established from one or more messages; Note: the timer may be interpreted as a “first timer”; also para. 0231 discloses independent timers for DL BWP and UL BWP and only one timer is reset/expires, in this case the expired timer is a “first timer”; the BWP that switches is fails to be the “last active BWP” as it is no longer active); perform deactivation processing on the active BWP of the active BWPs correspond to the single first timer that expires in response to the active BWP of the active BWPs correspond to the single first timer that expires and fails to be a first active BWP of the active BWPs (para. 0288, 0348, deactivate BWP, switch to default BWP, using BWP inactivity timer, established 
As to claim 66, Babaei further discloses the terminal according to claim 61, wherein the first information indicates that each of at least two default BWPs corresponds to at least two active BWPs (para. 0308, one or more default BWPs, one or more initially active BWPs, para. 0307, enhance the legacy processes for wideband operation via multiple active bandwidth parts), and the second information is specifically used to indicates that the at least two active BWPs corresponds to a single first timer (para. 0308, a BWP inactivity timer value for a BWP inactivity timer); and the processor configured to perform deactivation processing on the at least one of the at least two active BWPs, and activation processing on the BWP in the at least one default BWP based on the first information and the second information comprises the processor being further configured to: for at least two active BWPs correspond to one of the at least two default BWPs, perform, based on the first information and the second information, deactivation processing on the at least two active BWPs correspond to the single first timer that expires, and activation processing on the one of the at least two default BWPs (para. 0277, a UE may switch its active DL/UL BWP pair to the default DL/UL BWP pair when the timer expires).

Allowable Subject Matter
Claims 7-8, 67-68 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463